UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5207


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES CHINA SMITH, JR., a/k/a JJ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00870-RBH-3)


Submitted:   November 30, 2010             Decided:   December 22, 2010


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry M. Anderson, Jr., ANDERSON LAW FIRM, PA, Florence, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Carrie A. Fisher, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James China Smith, Jr., pled guilty to conspiracy to

distribute and possess with intent to distribute fifty grams or

more of cocaine base.                  At his sentencing hearing, Smith objected

to    a   government              witness         who        testified      regarding       Smith’s

statements          following          a     polygraph           examination.         The     court

overruled the objection, noting that it was not relying on the

results from the polygraph, but was relying on statements made

by Smith himself after being informed that he had failed the

examination.             Smith told the examiner that he had lied about

whether he had continued to engage in a conspiracy to distribute

cocaine while on bond.                      Thus, the court found that Smith was

ineligible          for       a     safety      valve        reduction.         See   18     U.S.C.

§    3553(f)    (2006);           U.S.      Sentencing           Guidelines    Manual      (“USSG”)

§ 5C1.2 (2009).

               We    do       not    find       that       the   district     court   abused     its

discretion          in    relying          on    Smith’s          statements     following       his

polygraph examination.                     United States v. Hopkins, 310 F.3d 145,

154 (4th Cir. 2002) (providing review standard).                                      Sentencing

courts are given wider latitude on evidentiary matters because

the Federal Rules of Evidence do not apply at sentencing.                                        Id.

Evidence   may           be   considered          at       sentencing    as    long   as    it   has

sufficient indicia of reliability, see USSG § 6A1.3(a), p.s.,

including hearsay statements.                          See       United States v. Wilkinson,

                                                       2
590 F.3d 259, 269 (4th Cir. 2010) (noting that “a sentencing

court may give weight to any relevant information before it,

including uncorroborated hearsay, provided that the information

has sufficient indicia of reliability to support its accuracy”)

(citation omitted).

              Accordingly, we affirm Smith’s sentence.                We dispense

with   oral    argument    as    the    facts   and   legal    contentions     are

adequately     presented    in    the    materials    before    the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         3